Citation Nr: 1142227	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  06-13 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Prior to February 3, 2010, entitlement to an initial rating higher than 10 percent for the status post right hand and wrist fractures with post-traumatic degenerative joint disease (previously claimed as right wrist tendonitis).

2.  Since February 3, 2010, entitlement to an initial rating higher than 30 percent for the status post right hand and wrist fractures with post-traumatic degenerative joint disease (previously claimed as right wrist tendonitis).


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1972 to August 1973.  He also had subsequent reserve service.  A statement of Coast Guard Reserve retirement points submitted by the Veteran indicates that he had no active duty for training (ACDUTRA) between November 5, 1973, and November 4, 1974, but that he had points for drills with 2 points in February 1974, 12 points in April 1974, 4 points in May 1974, 4 points in June 1974, and 4 points in July 1974.  Each point presumably reflects a day of inactive duty training (INACDUTRA).

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted service connection for right wrist tendonitis.  The RO assigned an initial 10 percent rating for the disability, retroactively effective from October 1, 2003, the date of receipt of the Veteran's service connection claim.  He appealed for a higher initial rating.  

A subsequent October 2005 rating decision continued the 10 percent disability rating in effect for the Veteran's right wrist tendonitis.

A hearing on this appeal was held at the RO before the undersigned Veterans Law Judge (VLJ) in May 2007.  A transcript of the hearing is currently of record.  The Veteran was previously afforded another Board hearing in May 2005 on issues unrelated to the current appeal.

In October 2007, the Board denied the Veteran's appeal.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Order issued in July 2009, the Court vacated the Board's decision and remanded the case for further action.  
In accordance with the July 2009 Court Order, the Board remanded the appeal in January 2010 to the Appeals Management Center (AMC) for further development.  

In a March 2011 rating decision, the RO increased the disability rating for the right wrist disability to 30 percent, retroactively effective from February 3, 2010, the date of a VA examination that reflected findings sufficient to establish entitlement to a higher evaluation.  The Veteran continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating the Veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).  The appeal was then returned to the Board.

In May 2011, the Board again remanded this appeal to the RO via the AMC in Washington, DC, for further development.  The development is complete.  The appeal is now returned to the Board for appellate review.

The Board notes that the Veteran was determined to be disabled by the Social Security Administration (SSA) due to, in pertinent part, pain in his hands.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), this raises a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  However, the Board finds that this issue does not need to be added to the current appeal since the Veteran is already in receipt of a TDIU.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Prior to October 16, 2006, the Veteran's right wrist disability was not manifested by anklyosis.

2.  From October 16, 2006, to February 2, 2010, the Veteran's right wrist disability was manifested by favorable ankylosis.

3.  Since October 16, 2006, the Veteran's right wrist disability has not been manifested by unfavorable ankylosis.


CONCLUSIONS OF LAW

1.  Prior to October 16, 2006, the criteria for an evaluation higher than 10 percent for the status post right hand and wrist fractures with post-traumatic degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, Diagnostic Codes (DCs) 5003, 5010, 5214, 5215 (2011).

2.  From October 16, 2006, to February 2, 2010, the criteria for a 30 percent evaluation for the status post right hand and wrist fractures with post-traumatic degenerative joint disease are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, DCs 5003, 5010, 5214, 5215 (2011).

3.  Since February 3, 2010, the criteria for an evaluation higher than 30 percent for the status post right hand and wrist fractures with post-traumatic degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, DCs 5003, 5010, 5214, 5215 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an increase in the evaluations currently assigned for his service-connected right wrist disability.  He contends that the current symptoms associated with the disability involve a greater degree of impairment than is contemplated by the currently assigned evaluations.

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board has considered the full history of the Veteran's right wrist tendonitis.  His service treatment records (STRs) show that in July 1973 the Veteran hurt his right wrist while playing ball.  The initial impression was sprain.  A record dated the next day reflects that an oblique fracture of the right index finger metacarpal had been confirmed by X-ray.  He was subsequently placed in a cast.  The cast was taken off in August 1973, at which time he had stiffness and limitation of motion.

The Veteran initially requested service connected compensation for a right index finger fracture in September 1981, and the RO granted service connection for that disorder in a decision of November 1981, and assigned a noncompensable rating.  In May 2001, the Veteran requested increased compensation, to include payment for his right wrist.  In a decision of August 2002, the RO awarded compensation for a right wrist disorder by including that disorder with the rating for the fractured right index finger, and assigned a 30 percent rating for the combined effect.  A temporary 100 percent rating was assigned for the disorders following surgery in 2003.

The RO later granted a separate service connection award for the right wrist tendonitis, rated as 10 percent disabling.  The residuals of a right index finger metacarpal fracture with volar plate disruption of the right thumb status post surgical correction with arthritis is rated as 60 percent disabling.  The Veteran was also granted service connection for a scar at the base of the right thumb, rated as 10 percent disabling.  However, the only increased rating issue currently before the Board is the question of entitlement to higher ratings for status post right hand and wrist fractures with post-traumatic degenerative joint disease (previously claimed as right wrist tendonitis).

Since the appeal arises from rating decisions that assigned the initial disability evaluation for the disability, the entire rating period is to be considered, including the possibility of staged ratings (i.e., separate ratings for separate periods of time based on the facts found).  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's disability is currently rated as 10 percent disabling prior to February 3, 2010, and 30 percent disabling since February 3, 2010, under 38 C.F.R. § 4.71a, DCs 5214 and 5215 (2011). 

The evidence of record establishes that the Veteran is currently right-handed.  Thus, the injury to his right wrist affects a major extremity.

Wrist disabilities may be rated under 38 C.F.R. § 4.71a, DC 5215, for limitation of motion of the wrist.  Under DC 5215, a 10 percent evaluation may be assigned for palmar flexion limited in line with the forearm, and for dorsiflexion less than 15 degrees.  A 10 percent evaluation is the only assignable rating under this DC for both the major and minor extremities.  However, that DC does not provide for a rating higher than 10 percent.  38 C.F.R. § 4.71a, DC 5215.

Under DC 5214, a 30 percent evaluation is warranted for favorable ankylosis of the dominant wrist.  A 40 percent rating is warranted for the dominant wrist with unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.  38 C.F.R. § 4.71a, DC 5214.

Extremely unfavorable ankylosis will be rated as loss of use of the hand under DC 5125.  38 C.F.R. § 4.71a.

The Court has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation that is due to pain that is supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  See 38 C.F.R. § 4.59 (2011).

The Board will now discuss the evidence currently of record.

The SSA records reflect that the Veteran was determined to be disabled due to the combined effects of disorders affecting his shoulders, neck, hands, low back, knees and pain in all joints.  In the SSA decision, the summary of the evidence noted records pertaining to, among other things, right wrist pain.

A VA operative note dated in July 2003 reflects that the Veteran underwent surgery on the right wrist.  

A VA examination dated in January 2004 reflects that the examiner stated that there was "partial ankylosis."  The examiner stated that normal dorsiflexion of the wrist was to 30 degrees, while the Veteran's was very limited with only 5 to 8 degrees.  An X-ray of the wrist was interpreted as showing only degenerative osteoarthritis.  The examiner noted that there was limited flexion and extension of the wrist.  The diagnoses included traumatic arthritis of the right wrist, DeQuervain's disease, and flexor carpi radialis tenosynovitis - stenosing.

A private medical treatment record dated in April 2004 from Dr. J.P.C. reflects that the Veteran had been diagnosed as having osteoarthritis of the right wrist with tenosynovitis.

The report of a VA hand examination conducted in July 2004 reflects that the Veteran complained of having right wrist ankylosis after a surgical repair in June 2003.  The Veteran estimated that he had 100 percent limitation of motion in the right hand.  The examiner noted that although the Veteran stated that he had permanent ankylosis of the fingers and wrist, he was able to hold a cushion that he brought in, as well as grip crutches, and hold a 3 to 4 pound folder in the right hand.  The only diagnosis was right thumb osteoarthritis without subluxation.

In December 2006, the Veteran was seen at a VA clinic and he reported that he had undergone right carpal tunnel release and right DeQuervain's release.  

The report of a VA hand examination conducted in December 2006 reflects that the examiner reviewed the Veteran's claims file and computerized medical records.  The Veteran reported that he experienced continuous pain, weakness of grip and strength in the right hand and fingers.  It was noted that he was right hand dominant.  It was noted that he had a history of an injury in service, and post service injuries such as a fracture of the wrist in 1995.  In July 1999, he had an operative procedure to the right hand and wrist for correction and reconstruction of the volar plate instability of the right thumb.  He had also been diagnosed in July 2003 with osteoarthritis and tenosynovitis of the right wrist.  The Veteran reported that there was a possibility that he might undergo a right wrist fusion in the future.  He reportedly wore a thumb spica splint and took medications for pain reduction.  He said that precipitating events included anything that required the use of his hand, gripping, and grasping.

On physical examination, the Veteran appeared to be in good condition and was muscular.  With the Veteran's braces removed, the ranges of motion of the wrist and forearm were supination from 0 to 20 degrees on the right, and pronation from 0 to 50 degrees on the right.  The wrist had dorsiflexion from 0 to 10 degrees, and plantar flexion from 0 to 25 degrees.  Wrist ulnar deviation was from 0 to 15 degrees.  Wrist radial deviation was from 0 to 5 degrees.  The Veteran complained of forearm, elbow wrist and shoulder pain thought the examination.  It was noted that the complaints of pain occurred through the entire range of motion.  The examiner determined that representative movement of the right would cause an additional loss of five degrees of motion, and that this function was additional limited by pain following the use.  His forearm on the right was 10.5 inches compared to 10.25 on the left.  There was hypersensitivity to touch over operative incisions, in the radial dorsum of the right wrist and palmar thenar eminence of the right thumb.  There was no edema, redness or heat of the wrist, but there was tenderness and guarding with movement.  There was no ankylosis, and no signs of inflammatory arthritis.  The pertinent diagnoses included: postoperative tenovaginotomies of the tendons, right wrist, with tenosynovectomies with residuals; postoperative radial styloidectomy with residuals; degenerative type scaphulolunate ligament tear of the right wrist with mild degenerative changes of the triangle fibrocartilage with residuals; osteoarthritis of the right wrist with residuals; and, carpal tunnel syndrome, right wrist.

In January 2007, the Veteran was again seen at the VA for right wrist pain.

During the May 2007 Board hearing, the Veteran testified that his right wrist disorder required him to wear a brace, and this resulted in his use of the hand being very limited.  He also stated that the disorder was very painful.  He said that he had lost strength such as gripping power.  He summed up his arguments by stating that he believed that a higher rating was warranted because he had lost the use of his wrist.

The Veteran was afforded another VA examination in February 2010.  At this examination, the Veteran's ranges of motion of his right wrist were: dorsiflexion to 5 degrees, palmar flexion to 5 degrees, radial deviation to 0 degrees, and ulnar deviation to 0 degrees.  The February 2010 VA examiner determined that the Veteran did not have joint ankylosis, but, the VA examiner noted that the Veteran was special-fit with a right wrist brace ordered by his orthopedic surgeon to be worn at all times.  The VA examiner concluded that this medical requirement "effectively limits" the Veteran's right wrist motion to a degree comparable to ankylosis of his right wrist.  The VA examiner also concluded that due to the Veteran's extensive hand and wrist surgeries, poor results from his post-surgical rehabilitation, chronic pain syndrome, and prolonged immobilization with a hard wrist/hand splint, the Veteran's subjective complaints match the objective findings, trauma, and surgical histories.  The VA examiner determined that this disability had an impact on the Veteran's occupational activities because of decreased manual dexterity, problems with lifting and carrying, decreased strength, and upper extremity pain.  

The February 2010 VA examiner did not state whether this "comparable" ankylosis was equivalent to unfavorable anklyosis or favorable anklyosis.  Therefore, the Board remanded the appeal in May 2011 for another VA medical opinion to be obtained to determine whether the Veteran has favorable or unfavorable anklyosis.

In June 2011, a VA addendum medical opinion was obtained.  Following a review of the claims file, the VA examiner concluded that the Veteran's "comparable" anklyosis is favorable ankloysis, since the thumb spica is in an orthopedically neutral position.  The VA examiner also determined that the Veteran was first ordered to wear a thumb spica by an orthopedic surgeon on October 16, 2006.

Applying the above law to the facts of this case, the Board finds that the criteria for an evaluation of 30 percent are met as of October 16, 2006.  Specifically, on that date, the Veteran was ordered to wear a right wrist brace, which, according to the VA examiner, was equivalent to the Veteran having favorable ankloysis of his right wrist.  Under DC 5214, a 30 percent evaluation is warranted for favorable ankylosis of the dominant wrist.  The Veteran is right-handed, and thus his right wrist is his dominant wrist.  The claims file does not contain any medical opinions to the contrary.  Therefore, the Board finds that the Veteran is entitled to a 30 percent disability rating for his right wrist disability, effective October 16, 2006.  38 C.F.R. § 4.71a, DC 5214.

However, prior to October 16, 2006, the Veteran is not entitled to an evaluation higher than 10 percent for his right wrist disability.  Although the Veteran has a great deal of impairment in his right-hand fingers and thumb, that disability is separately rated as 60 percent disabling under a different DC.  The evaluation of the same disability under various diagnoses is to be avoided, and the evaluation of the same manifestation under different diagnoses is to be avoided.  See 38 C.F.R. 
§ 4.14.  The right wrist disability itself has not resulted in favorable ankylosis or comparable complete limitation of motion.  The diagnosis of "partial ankylosis" contained in the VA examination of January 2004 is clearly not the equivalent of true ankylosis, as there is no X-ray evidence of ankylosis.  None of the medical evidence of record reflects an unqualified diagnosis of ankylosis of the wrist.  The evidence, including the VA examination reports, reflects that the Veteran maintains some movement at the wrist.  The disorder results in pain, but does not completely limit his motion to a degree equivalent to ankylosis.  Furthermore, the evidence of record does not establish that the Veteran was prescribed a right wrist brace prior to October 16, 2006, in order to warrant "comparable" favorable ankloysis.  Thus, the Board finds that prior to October 16, 2006, the Veteran is not entitled to a rating higher than 10 percent for his service-connected right wrist disability.  38 C.F.R. 
§ 4.71a, DC 5214.

Additionally, since October 16, 2006, the Veteran is not entitled to an evaluation higher than 30 percent for his right wrist disability.  A higher 40 percent rating is warranted for unfavorable ankylosis of the dominant wrist.  38 C.F.R. § 4.71a, DC 5214.  Here, the evidence of record does not establish that the Veteran has unfavorable ankylosis.  As previously stated, the June 2011 VA examiner determined that the Veteran has "comparable" favorable ankloysis due to his medically-prescribed right wrist brace.  The claims file does not provide any contrary medical evidence to suggest that the Veteran has unfavorable ankloysis.  Thus, the Board finds that since October 16, 2006, the Veteran is not entitled to a rating higher than 30 percent for his service-connected right wrist disability.  38 C.F.R. § 4.71a, DC 5214.

The Board recognizes that the Veteran experiences additional pain following repetitive motion in his right wrist.  The Board also acknowledges that this additional pain further limits his ranges of motion of the right wrist.  However, the evidence of record does not establish that this additional pain has caused the right wrist to be ankloysed at any period during the appeal.  Further limitation of motion does not entitle the Veteran to a higher disability rating.  Instead, as previously mentioned, the Veteran's right wrist must demonstrate ankloysis.  Thus, even when considering the Veteran's additional pain and limitation of motion following repetitive motion, the requirements for higher ratings for the right wrist disability are not met.  Accordingly, the Board finds the current evaluations assigned, as described above, adequately compensate the Veteran for the pain and functional impairment caused by his right wrist disability.  DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.59.

Here, the Board is cognizant of, and has carefully considered, the Veteran's subjective reports.  However, none of the criteria required for higher ratings were diagnosed or objectively noted.  The VA and private treatment notes of record similarly do not provide objective support for higher ratings. 

In sum, the weight of the credible evidence demonstrates that the Veteran's right wrist disability warrants a disability rating no higher than 10 percent prior to October 16, 2006, and no higher than 30 percent since October 16, 2006.  The Board has considered the Veteran's subjective contentions and the pieces of positive evidence, but finds these are outweighed by the remainder of the objective medical record.  Throughout the appeal period, the Veteran's level of disability has most nearly approximated that contemplated by his current 10 percent and 30 percent disability evaluations.  

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letters from the RO and the AMC dated in October 2003, September 2004, July 2005, October 2005, and November 2006 provided the Veteran with an explanation of the type of evidence necessary to substantiate his appeal, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The October 2003 letter was provided prior to the initial RO adjudication of his appeal in the January 2004 rating decision.  

The Veteran was also advised in March 2006, November 2006, March 2007, January 2011, and March 2011 letters regarding the assignment of ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  These letters were not provided before the initial RO adjudication of his appeal.  However, after he was provided the letters he was given a full opportunity to submit evidence, and his appeal was subsequently readjudicated.  He has not claimed any prejudice as a result of the timing of the letters, and the Board finds no basis to conclude that any prejudice occurred.  Any notice defect in this case was harmless error.  The content of the aggregated notices, including the notice letters subsequently issued, fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After VA provided this notice, the Veteran communicated on multiple occasions with VA, without informing it of pertinent evidence.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his appeal, and to respond to VA notices.  

For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the appeal.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all relevant facts have been properly developed.  All evidence necessary for equitable resolution of the appeal has been obtained.  The Veteran was afforded VA examinations.  His private and VA treatment records have been obtained.  The SSA records have been obtained.  The Board does not know of any additional relevant evidence that is available but has not been obtained.  He was afforded the opportunity for a personal hearing.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's appeal.  Therefore, no further assistance to the Veteran with the development of evidence is required.


ORDER

Prior to October 16, 2006, an initial disability rating in excess of 10 percent for the status post right hand and wrist fractures with post-traumatic degenerative joint disease (previously claimed as right wrist tendonitis) is denied.

From October 16, 2006, to February 2, 2010, an initial disability rating of 30 percent for the status post right hand and wrist fractures with post-traumatic degenerative joint disease (previously claimed as right wrist tendonitis) is granted, subject to the laws and regulations governing the payment of VA compensation.

Since February 3, 2010, an initial disability rating in excess of 30 percent for the status post right hand and wrist fractures with post-traumatic degenerative joint disease (previously claimed as right wrist tendonitis) is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


